12-1811-cv
     Hafez v. City of Schenectady



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



             At a stated term of the United States Court of Appeals for the Second Circuit, held
     at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
     York, on the 7th day of May, two thousand thirteen.

     PRESENT:
                 DENNIS JACOBS,
                        Chief Judge,
                 ROBERT D. SACK,
                        Circuit Judge,
                 JED S. RAKOFF,*
                        District Judge.
     _________________________________________

     Mohamed A. Hafez,

                       Plaintiff-Appellant,

                       v.                                                12-1811-cv

     City of Schenectady, et al.,

                       Defendants-Appellees.

     _________________________________________



              *
                    Judge Jed S. Rakoff, of the United States District Court for the Southern
     District of New York, sitting by designation.
     FOR APPELLANT:                 Mohamed A. Hafez, pro se, Schenectady, New York

     FOR APPELLEES:                 Michael Joseph Murphy, Carter, Conboy, Case, Blackmore,
                                    Maloney & Laird, P.C., Albany, New York

 1          Appeal from a judgment of the United States District Court for the Northern

 2   District of New York (D’Agostino, J.)

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 4   AND DECREED that the judgment of the district court is AFFIRMED.

 5          Mohamed A. Hafez appeals from an order granting summary judgment dismissing

 6   his 42 U.S.C. § 1983 complaint against city officials for allegedly discriminatory and

 7   retaliatory enforcement of city code provisions. We assume the parties’ familiarity with

 8   the underlying facts, the procedural history of the case, and the issues on appeal.

 9          This Court reviews orders granting summary judgment de novo and focuses on

10   whether the district court properly concluded that there was no genuine dispute as to any

11   material fact and the moving party was entitled to judgment as a matter of law. See Miller

12   v. Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). All ambiguities and

13   inferences are resolved in favor of the nonmovant; the inferences to be drawn from the

14   underlying facts revealed in materials such as affidavits, exhibits, interrogatory answers,

15   and depositions must be viewed in the light most favorable to the nonmoving party. See

16   Nationwide Life Ins. Co. v. Bankers Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999)

17   (citing Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202 (2d Cir. 1995)). Summary judgment

18   is appropriate “[w]here the record taken as a whole could not lead a rational trier of fact to

19   find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

20   U.S. 574, 587 (1986).

                                                   2
 1          Here, an independent review of the record and relevant case law confirms that

 2   summary judgment was properly granted. We affirm for substantially the reasons stated by

 3   the district court in its thorough and well-reasoned order, see Hafez v. City of Schenectady,

 4   No. 10-cv-541 (N.D.N.Y. Apr. 19, 2012), subject to several points that merit further

 5   discussion.

 6          There is no indication that Hafez received notice of the requirements of a response

 7   to the summary judgment motion or of the consequences of failing to oppose. “‘The failure

 8   of a district court to apprise pro se litigants of the consequences of failing to respond to a

 9   motion for summary judgment is ordinarily grounds for reversal.’” Vital v. Interfaith Med.

10   Ctr., 168 F.3d 615, 620 (2d Cir. 1999) (quoting Ruotolo v. IRS, 28 F.3d 6, 8 (2d Cir. 1994)

11   (per curiam)). However, Vital does not assert an “unyielding rule,” and where “it is

12   reasonably apparent that the litigant understood the nature of the adversary’s summary

13   judgment motion and the consequences of not properly opposing it,” reversal is not

14   required. Sawyer v. Am. Fed’n of Gov’t Emps., 180 F.3d 31, 35 (2d Cir. 1999). It is

15   reasonably apparent that Hafez understood the nature and consequences of summary

16   judgment, especially given the extensive documentation he submitted along with his

17   response to the motion and his contention that issues of material fact properly resolved by a

18   jury should prevent entry of summary judgment against him. Therefore, we do not vacate

19   on Vital grounds.

20          Even assuming arguendo that the city tax department’s knowledge of Appellant’s

21   grievances can be imputed to the defendants as general corporate knowledge of the city and

22   all of its officers (as Hafez argues), there are no non-conclusory allegations indicating that

23   city officials enforced rental code provisions against Hafez because of these grievances,
                                                    3
 1   and Hafez apparently admits that he was in violation. Similarly, Gorman-Bakos v. Cornell

 2   Coop. Extension of Schenectady Cnty., 252 F.3d 545, 555 (2d Cir. 2001) (discussing

 3   requirement of a causal connection in retaliation actions), from the employment

 4   discrimination context, provides no basis for vacating the district court’s order and

 5   judgment, especially in the absence of credible evidence that the enforcement of the rental

 6   code against Appellant was based on anything other than his violations. Therefore,

 7   Appellant’s contentions on appeal are unavailing, and the district court’s grant of summary

 8   judgment was appropriate

 9          We have considered Appellant’s remaining arguments and find them to be without

10   merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

11

12                                                 FOR THE COURT:
13                                                 Catherine O’Hagan Wolfe, Clerk




                                                   4